DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 3/26/2021. 
Claims 1, 3-10, 16-22 and 27-30 (new) are pending. 
Previous rejections under 35 USC 103 are withdrawn as necessitated by the amendments to the claims. New rejections are provided below. 
Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection. Applicant argues that Morrison is silent regarding the operating temperature of the SGB reactor and the SGB reactor being lower than the reforming reactors. The SGB temperature is taught by Field in the rejection of independent claims 1 and 16 below. Field states the process for desulfurizing operates at a temperature ranging from 300C to 500C, preferably from 300 to 480C (col. 3, line 4+). Morrison teaches operating the reforming reactor at 454-565C and providing a heat exchanger upstream of each reactor to bring the each reforming reactor feed up to the desired temperature. Thus, this includes wherein the desulfurization reactor or guard reactor operating temperature is below each of the reforming reactors. 
Applicant further argues the temperature limitation with respect to the previous discussion of Mulaskey. Mulaskey is no longer relied upon in the present Action.
Next, Applicant argues Field (now cited in the rejection of the independent claims) teaches removal of sulfur using less sensitive reforming catalyst upstream of more sensitive reforming catalyst and thus one would not utilize the same less sensitive reforming catalyst in all of the reforming reactors. However, Morrison teaches the sulfur removal and reforming process and catalysts as claimed. Morrison is silent regarding the required operating temperature for the sulfur removal reactor. Therefore, Field, which teaches overlapping catalysts, is looked to in 
The new limitations of claims 1 and 16 are discussed below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim(s) 1, 3-8, 10, 16-19, 22 and 30, is/are rejected under 35 U.S.C. 103 as being obvious over Morrison (US 2013/0109897) in view of Field (US 5,518,607).
With respect to claims 1, 4, 22, Morrison teaches a process for operating a reforming system (0017). The process comprises passing a hydrocarbon stream with hydrogen to a first heat exchanger and then to a sulfur removal system and then to a reforming section comprising multiple reactors (Figures 1 and 3; 0016; 0018; 0037-0041). Morrison teaches wherein each reactor carrying out a reforming process produces aromatic hydrocarbons (0022). The sulfur removal system may include a dedicated system such as a reactor comprising a sulfur conversion catalyst followed by an adsorbent (Figure 1; 0018) or may include one of the plurality of reforming reactors containing reforming catalyst (Figure 3; 0037-0041). Where the sulfur system is comprised of a reforming reactor for conversion and adsorption of sulfur, it may be regenerated and reconnected in the same first position or the reactors may be dynamic and reconnected in a different position with a new reactor becoming the sulfur guard reactor (0015-0016; 0040-41). With respect to the sulfur removal catalyst, Morrison teaches wherein the sulfur removal system may comprise any suitable system capable of removing sulfur such as one or more vessels comprising a sulfur converter (catalyst) containing a group VIII metal and a sulfur absorber (0018) or may comprise the first reforming reactor in the series having the reforming catalyst (0016; 0043). The broad range of reforming catalyst in Morrison includes both acidic and non-acidic catalyst supports including oxides of e.g. aluminum, silicon, titania or zeolites and comprises a suitable group VIII metal such as iron (0022). Thus, in either embodiment, the catalyst used may comprise the same catalyst as the reforming catalyst. Additionally, the catalyst in the first reactor of the series may be the lowest activity catalyst, i.e. spent catalyst 
Morrison does not expressly state the reforming catalyst in the guard bed is capable of producing hydrogen sulfide from sulfur-containing hydrocarbons and hydrogen, however, the same reforming catalyst may be used, and thus it would also be capable of such. 
With respect to the operating temperature of the SGB and SGB temperature relative to the reforming reactors, analogous art to Field teaches removing sulfur from a hydrocarbon stream for the protection of downstream reforming catalyst (abstract). The desulfurization utilizes an upstream reactor of less sulfur sensitive reforming catalyst and the downstream reforming utilizes more sensitive reforming catalyst (abstract). The less sensitive reforming catalyst includes a group VIII metal, optionally a promoter metal, and a suitable refractory inorganic oxide metal including alumina, silica, titania among others (col. 2, line 46+). These are the same metals and oxide supports which may be utilized in the catalyst of Morrison. The process for desulfurizing operates at a temperature ranging from 300C to 500C, preferably from 300 to 480C (col. 3, line 4+), which falls within the claimed ranges of greater than or equal to 426.7 C, less than 482 C, above a temperature below which aromatic species are hydrogenated. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to look to Field in selecting the operating conditions for the first reforming reactor acting as a sulfur removal zone in the process of Morrison, including temperature of 300 to 480C, because Morrison and Field both operate hydroprocessing reactors having overlapping catalyst for the removal of sulfur upstream of a reforming unit. 
With respect to the relative temperature, Morrison teaches operating the reforming reactor at 454-565C and providing a heat exchanger upstream of each reactor to bring the each reforming reactor feed up to the desired temperature. Field teaches operating the 
With respect to claim 3, Morrison teaches a catalyst and adsorbent. It would have been obvious to place the sulfur catalyst upstream of the adsorbent. Additionally, It is a prima facie case of obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose catalyst upstream of the adsorbent in the sulfur removal reactor of Morrison as one of a limited number of catalyst-adsorbent configurations.
With respect to claims 5-8, Morrison teaches wherein the spent catalyst may be rejuvenated or removed and replaced (0015; 0030-0031). The replaced catalyst in the reactor is prepared by resume conversion by reducing the catalyst (0046-0047; 0048). Two or more may be taken offline for replacement tat the same time (0048). Where spent catalyst were loaded in the first reactor and fresh catalyst loaded in the previously spent reactor, both offline, it would have been obvious to one of ordinary skill in the art at the time of filing to co-reduce the catalysts. Given the first bed for sulfur removal operates at lower temperature than the reforming beds, it would have been expected to be replaced at a lower temperature as well. 
With respect to claim 10, Morrison teaches wherein the effluent from the sulfur reactor is heated using the reforming effluent in an exchanger downstream of the sulfur reactor (figure 1; 0018). 
With respect to claims 16-19, Morrison teaches the limitations discussed above and further teaches wherein at least one reactor is deemed to have an operational issue, i.e. identifying one or more operating parameters that indicate a need to perform maintenance on the reforming system, isolating the reactor, i.e. shutting down the reactor, removing and replacing the reforming catalyst in the plurality of reactors with a fresh reforming catalyst and/or addressing operational issue, and returning the at least one reactor online and resuming 
With respect to “shutting down the reforming system” and not just one reactor, making an intermittent process continuous or making a continuous process intermittent is obvious to one of ordinary skill in the art. In fact, Morrison recognizes that the process provides an alternative means of catalyst replacement to the method requiring complete shutdown.  Here, it would have been obvious to one of ordinary skill in the art at the time of the invention that the system could be shut down completely or individual reactors taken off stream to achieve catalyst replacement, with differing benefits and limitations, but without unexpected results. 
With respect to claim 30, Morrison teaches using catalyst comprising potassium oxide (0026) and teaches using Aromax catalyst such as those from US 6,812,180 and 7,153,801 (0022). It appears the potassium oxide in the KL zeolite would provide potassium oxide in a range overlapping the amount claimed. 
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison in view of Field as applied to claims 1 and 16 above, and further in view of Kramer (US 4615796).
With respect to claims 9 and 20, Morrison is silent regarding wherein the SGB further comprises a layer of an iron trap material operable to remove particulate iron from the hydrocarbon feed. 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Morrison in view of Field, alternatively, over Morrison and Field as applied to claim 1, further in view of Innes (US 5,601,698).
With respect to claims 21, in view of the teachings of Morrison it would have been obvious to utilize any of the embodiments disclosed for sulfur removal, including a dedicated reactor with catalyst and adsorbent or a sacrificial reforming reactor. If the later embodiment is chosen, the volume of all reactors may be the same or different. Where e.g. 8 or more reactors are selected the volume would be between 2 and 13% of the total. 
Alternatively, Innes teaches a process comprising operating a reforming section having a plurality of reforming reactors wherein the first utilizes a small amount of reforming catalyst to act as a sulfur guard bed protecting the downstream catalyst (abstract; figure 1; col. 6, lines 21+). Innes teaches wherein each of the plurality of reactors contains a reforming catalyst capable of catalyzing the conversion of at least a portion of the hydrocarbons in a treated hydrocarbon stream into a reactor effluent comprising aromatic hydrocarbons (figure 1; abstract; col. 1, lines 8-24; col. 2, line 25+). The first reactor containing the same sulfur sensitive reforming catalyst is operated as a sulfur guard bed and requires regeneration more frequently than the downstream reactors (col. 2, lines 25; col. 6, lines 18+). Innes teaches wherein the first reactor maintains about 10% of the volume of catalyst in the reforming section reactors (col. 6, line 21+).
. 
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison and Field as applied to claim 1 above, and further in view of Vincent (US 2013/0203179).
With respect to claims 27-28, Morrison teaches an SGB guard bed but is silent regarding monitoring the delta temperature across the SGB to monitor a loading or activity of catalyst. However, Vincent teaches a method for determining when to replace a guard bed material comprising monitoring at least one parameter of the guard bed or catalyst bed (abstract). One such parameter which may be measured is the temperature (0019). Vincent teaches using temperature measurements in succession along the fixed bed in the flow direction show the profile of the exothermic reaction over the fixed bed and looking at the change in temperature between the two points to determine the activity of the catalyst (0010; 0084-0086). “If the temperature does not also increase at the end of the fixed bed, the catalyst bed is exhausted over its entire length and has to be replaced or regenerated” (0010; 0086). It would have been obvious to one of ordinary skill in the art at the time of filing to use the delta temperature across the desulfurization reactor in the process of Morrison in view of Field as taught in Vincent to determine when the catalyst needs to be replaced given Vincent teaches using such as a means for determining when the catalyst is deactivated and needs to be replaced in a guard bed reactor and Morrison teaches using an upstream guard bed reactor. 
With respect to claim 29,,Vincent teaches measuring at least three positions along the guard bed in direction of flow including at the inlet to measure temperature delta across portions of the bed (0084-0086) and determine if the “a material is spent or exhausted across the entire guard bed” (0086). Thus, it appears or else would have been obvious to one of ordinary skill in . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771